Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
                                              Status of the application
2. Claims 1-9 are pending under examination. Claim 1 and 9 are is amended. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The rejection of claims 1-9 under 35 USC 103 as being obvious over Popova et al. in view of Hellerstein has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. Here, the new limitation ‘wherein each of the analyte sample and the control sample is in a single reaction mixture’ in the claim 1 represents a new matter; after reviewing the specification and the Applicant cited portion of the specification, the limitation lacks descriptive support.  The specification has support for adding internal standard to each of the analyte sample and control sample separately and purifying nucleic acid from each sample (see Fig. 1 and para 0035-0036), however, the specification lacks support for a single reaction mixture comprising analyte sample and the control sample as claimed. Since no basis has been found in the specification to support the new claim limitation, the claims are rejected as incorporating new matter. 
Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
    A. Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0295558) in view of Amoura (US 2010/0285593). 
    Chen et al. teach a quantitative analysis method of claim 1, 9, of a nucleic acid
claim comprising:
1) preparing a nucleic acid (SILD) substituted with stable isotopes 13C and /or
15N (para 0057-0063, 0084-0086, 0035-0039 indicating isotope-labeled internal standard);
2) adding the same mass amount of substituted nucleic acid as an internal standard to both an analyte sample and a control sample of which amount of nucleic acid is already known (para 0057-0063, 0075-0078, 0084-0086, 0035-0041);
3) obtaining a nucleic acid from the analyte sample and a nucleic acid from the control sample (para 0057-0063, 0084-0086, 0035-0041); 
4) hydrolyzing the nucleic acids obtained in step 3) to a single nucleotide level
(para 0057-0063, 0084-0086, 0035-0041).
5) attaining detection values of a normal nucleoside and a nucleoside derived
from the substituted nucleic acid from the nucleosides obtained from step 4) in mass
spectrometric analysis (para 0057-0063, 0084-0086, 0035-0041); and
6) normalizing an amount of the nucleic acid in the analyte sample by utilizing a
characteristic that the detection value of the nucleoside derived from the substituted
nucleic acid is the same in the analyte and control sample (para 0072-0086).
      With reference to claim 2,4, Chen et al. teach that the sample is human whole blood sample (para 0084,0035-0041, 0057).
      With reference to claim 6, Chen et al. teach that the obtaining step is extraction and
purification (para 0068).
    With reference to claim 7, Chen et al. teach that the hydrolysis is by enzymatic,
an acid treatment, a heat treatment, radiation or ultrasonic treatment (para 0070, 0035-0040).
   With reference to claim 8, Chen et al. teach the single nucleoside level is that
99.5% (by weight) or more of an entire nucleic acid is hydrolyzed to a single nucleoside
(para 0072-0073, 0079-0085).
       However, Chen et al. did not teach a single reaction mixture comprising analyte sample and control sample.
     With reference to claim 1-4 and 6-9, Amoura teach a method for quantitating biological molecules in a biological sample wherein the biological sample includes blood, or serum sample (para 0055) wherein the method comprises adding same amount of internal standard stable isotope to analyte and control sample in known concentration in a single reaction mixture and analyzing complex biological samples by mass spectrometry and calculating the quantitative normalization by mass analysis (para 0012, 0028, para 0051-0079, 0092-0094, 0096-0098, claims 1-8).
      It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Chen et al. to include a single reaction mixture comprising analyte and control sample as taught by Amoura to develop an improved method for quantitation of DNA from a nucleic acid sample. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would result in simultaneous identification and absolute quantitation of a plurality of biological molecules and comparing a biological molecules in plurality of biological samples simultaneously (para 0051-0055) and such a modification of the method to include analyte and control sample in a single reaction mixture is considered obvious over the cited art. 
B.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0295558) in view of Amoura (US 2010/0285593) as applied to claims 1-4 and 6-9 above, and further in view of Kellner et al. (Nucleic Acids Research, Vol.42 (18), page e142, 1-10, 2014).  
           Chen et al. in view of Amoura teach a quantitative analysis method of a nucleic acid as discussed above in 5A.  However, Chen et al. and Amoura did not specifically teach substituted SILD derived from E.coli.
      Kellner et al. teach a quantitative analysis method of a nucleic acid wherein the method comprises labeling E.coli RNA with stable isotope 13C as internal standard (E.coli SIL-IS) to analyze sample nucleic acids (page 3, paragraphs under ‘preparation of internal standard’ subheading under Materials and methods section).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen et al. and Amoura with E.coli SIL-IS as taught by Kellner et al. to develop an improved method for quantitation of DNA from a nucleic acid sample. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would result in a fast and absolute quantitation using E.coli SIL-IS (page 3, paragraph 1 on left hand side column) and such a modification of the method is considered obvious over the cited art. 
                                                      Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637